Whitfield, O. J.,
delivered the opinion of the court.
The municipal license obtained from the city of Winona ran-until April 1, 1906, and the policy of insurance in this case was issued in February, 1906. It is clear, from Laws 1904, p. 69, c. 16, § 49, that it was not the purpose of the- state to collect a municipal privilege tax twice. It is evident that the court *92gave the peremptory instruction on the language of Simpson himself as to his having lived in Hattiesburg for some two years before the trial; but there is quite enough in the testimony of this unusually honest witness to have carried .the case to the jury on this point, and to have left the solution of the question whether he resided in Winona when he paid the privilege tax for the jury to solve.

Reversed and remanded.